DETAILED ACTION
This action is responsive to communications: Application filed on 9/4/2020. 
Claims 1 – 20 are pending in the case. Claims 1, 16, and 20 are independent. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the assignment data" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the first logistic analysis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically claim 4 seeks to limit the outline which was only optionally recited in claim 3. Therefore, claim 4 fails to limit claim 3 in any meaningful way as it seeks to limit an optional feature, which may or may not exist in claim 3.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 6 – 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson et al. (US 20200273364 A1), and further in view of Gal et al. (US 20100190142 A1).
Regarding claim 1: Donaldson et al. teach wherein, the communication interface is configured to electronically receive an assignment document and pass the assignment document to the processing circuitry (paragraph block(s) 0076, Fig 3),
Donaldson et al. teach wherein, the processing circuitry is configured to execute a second portion of the program code associated with an assignment evaluation engine to generate a score for the assignment document based on the evaluation data (paragraph block(s) 0028), and
Donaldson et al. teach wherein the processing circuitry is configured to execute a third portion of the program code to direct the communication interface to transmit the score to a user device (paragraph block(s) 0031).
Donaldson et al. do not explicitly teach a communication interface; processing circuitry; and program code executable by the processing circuitry; wherein, responsive to receiving the assignment document, the processing circuitry is configured to execute a first portion of the program code to identify a user account associated with the assignment document, identify a memory location associated with the user account, and retrieve evaluation data for the assignment document from the memory location
Gal et al. teach a communication interface; processing circuitry; and program code executable by the processing circuitry (paragraph block(s) 0056, Fig 1),
Gal et al. teach wherein, responsive to receiving the assignment document, the processing circuitry is configured to execute a first portion of the program code to identify a user account associated with the assignment document, identify a memory location associated with the user account, and retrieve evaluation data for the assignment document from the memory location (paragraph block(s) 0079),
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gal et al. with the teachings of Donaldson et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (student evaluation systems are known to handle employ a user account system for storage and record maintenance), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 2, Donaldson et al. teach wherein the evaluation data includes activity data associated with the user account and the assignment document, wherein the activity data includes data pertaining to research and writing tasks performed within a research application environment during the process of generating the assignment document (paragraph block(s) 0023, 0029, 0053).

Regarding claim 3, Donaldson et al. teach wherein the data pertaining to the research and writing tasks includes one or more of annotating source material within the research application environment or drafting an outline of the assignment document within the application environment, wherein the assignment evaluation engine is configured to compare the assignment data with the annotated source material or the outline to generate the score for the assignment document based on the evaluation data (paragraph block(s) 0023, 0029, 0030, and 0053).

Regarding claim 6, Donaldson et la. teach wherein the data pertaining to the research and writing tasks includes log data indicating dates and times that the user account was used to access or otherwise interact with the research application environment in connection with drafting the assignment (paragraph block(s) 0051 – 0053).

Regarding claim 7, Donaldson et al. teach wherein the assignment document is generated in the research application environment, and wherein the log data relating to dates and times includes times and dates when the assignment document was modified within the research application environment (paragraph block(s) 0023, 0051 – 0053).

Regarding claim 8, Donaldson et al. teach wherein the assignment evaluation engine is configured to compare the dates and times to minimum or maximum thresholds to generate the score for the assignment (paragraph block(s) 0060).

Regarding claim 9, Donaldson et al. do not explicitly teach wherein the evaluation data includes content statistics of the assignment document, drafting statistics for the assignment document, and research documents, wherein the score includes a sum of weighted values derived from threshold measurements of at least one of the content statistics and at least one of the drafting statistics, text and language comparison of the assignment document with at least one of the research documents, and pattern detection processes of the assignment evaluation engine with respect to the assignment document and the evaluation data, wherein the pattern detection process includes general usage pattern detection and user account specific pattern detection
Gal et al. teach wherein the evaluation data includes content statistics of the assignment document, drafting statistics for the assignment document, and research documents, wherein the score includes a sum of weighted values derived from threshold measurements of at least one of the content statistics and at least one of the drafting statistics, text and language comparison of the assignment document with at least one of the research documents, and pattern detection processes of the assignment evaluation engine with respect to the assignment document and the evaluation data, wherein the pattern detection process includes general usage pattern detection and user account specific pattern detection (paragraph block(s) 0029, 0079, 0127, and 0141).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gal et al. with the teachings of Donaldson et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (student evaluation systems are known to handle employ a user account system for storage and record maintenance), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 10, Donaldson et al. do not explicitly teach wherein the weights of the values are derived from a statistical analyses of historical evaluation data
Gal et al. teach wherein the weights of the values are derived from a statistical analyses of historical evaluation data (paragraph block(s) 0029, 0058 and 0079).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gal et al. with the teachings of Donaldson et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (student evaluation systems are known to handle employ a user account system for storage and record maintenance), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 11, Donaldson et al. do not explicitly teach wherein the historical evaluation data includes previously measured or inferred general usage patterns of interaction with a research application environment in generating generic historical assignment documents, wherein the general usage pattern detection includes comparing at least one of the drafting statistics to the previously measured or inferred general usage patterns, wherein the historical evaluation data includes previously measured or inferred user account specific usage patterns of interactions by the user account with the research application environment in generating user account specific historical assignment documents, and wherein the user account specific pattern detection includes comparing at least one of the drafting statistics to user account specific usage patterns
Gal et al. teach wherein the historical evaluation data includes previously measured or inferred general usage patterns of interaction with a research application environment in generating generic historical assignment documents, wherein the general usage pattern detection includes comparing at least one of the drafting statistics to the previously measured or inferred general usage patterns, wherein the historical evaluation data includes previously measured or inferred user account specific usage patterns of interactions by the user account with the research application environment in generating user account specific historical assignment documents, and wherein the user account specific pattern detection includes comparing at least one of the drafting statistics to user account specific usage patterns (paragraph block(s) 0079, 0137, 0140, 0148, and 0149).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gal et al. with the teachings of Donaldson et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (student evaluation systems are known to handle employ a user account system for storage and record maintenance), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 12, Donaldson et al. do not explicitly teach wherein the evaluation data includes assignment evaluation preferences that define the weights of the values
Gal et al. teach wherein the evaluation data includes assignment evaluation preferences that define the weights of the values (paragraph block(s) 0029 and 0141).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gal et al. with the teachings of Donaldson et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (student evaluation systems are known to handle employ a user account system for storage and record maintenance), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 13, Donaldson et al. do not explicitly teach wherein the evaluation data includes assignment evaluation preferences, and wherein the assignment evaluation preferences include expected values or ranges of values for at least some of the evaluation data, and wherein the assignment evaluation engine is configured to generate the score for the assignment document based on deviations between the expected values or ranges of values and actual values for the at least some of the evaluation data
Gal et al. teach wherein the evaluation data includes assignment evaluation preferences, and wherein the assignment evaluation preferences include expected values or ranges of values for at least some of the evaluation data, and wherein the assignment evaluation engine is configured to generate the score for the assignment document based on deviations between the expected values or ranges of values and actual values for the at least some of the evaluation data (paragraph block(s) 0031, 0167, and 0176).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gal et al. with the teachings of Donaldson et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (student evaluation systems are known to handle employ a user account system for storage and record maintenance), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 14, Donaldson et al. teach wherein the score includes an authorship confidence score indicating a level of confidence that a user of the user account authored the assignment document (paragraph block(s) 0041, 0046 and 0079). 

Regarding claim 15, Donaldson et al. teach wherein the assignment document includes an intermediate document for a final project, wherein the evaluation data includes assignment evaluation preferences and a rubric for the final project, and wherein the score includes an on-track confidence score indicating a level of confidence that the intermediate document is in alignment with the assignment evaluation preferences and the rubric (paragraph block(s) 0028, 0029, and 0062).

Regarding claims 16 – 20, the claims incorporate substantially similar subject matter as claims 1 – 15 and are rejected along the same rationale.

Allowable Subject Matter
Claims 5, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091. The examiner can normally be reached M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN HILLERY/Primary Examiner, Art Unit 3715